Citation Nr: 0327798	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  95-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for generalized anxiety disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.  This appeal arises from an August 1994 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  That rating 
decision, in part, denied the veteran's claim for an 
evaluation in excess of 50 percent for generalized anxiety 
disorder. 

In July 1996 and March 2000, the Board of Veterans' Appeals 
(Board) remanded the case for additional development.  The 
case has returned for appellate decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The appellant's service-connected generalized anxiety 
disorder is manifested by depression and violent anger 
control problems, with a poor prognosis and total disability, 
socially, emotionally, and industrially.


CONCLUSIONS OF LAW

The criteria for a 100 percent disability rating for 
generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic Code 
9400 (1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2003).

2.  Because a 100 percent rating is warranted under schedular 
criteria, a claim of TDIU may not be considered. 38 C.F.R. § 
4.16(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In light of the decision below the Board finds that the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained, including Social Security 
Administration records, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

II.  Generalized anxiety disorder

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco at 58.  

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130 (2003)). 

The veteran has been evaluated on numerous occasions for 
general anxiety disorder under 38 C.F.R. § 4.132, Diagnostic 
Code 9400.  However, 38 C.F.R. § 4.132 was redesignated, 
effective November 7, 1996, as 38 C.F.R. § 4.130, which 
includes new rating criteria under Diagnostic Code 9400.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 
33,422 (2000).  The "new" criteria are not applicable to 
rating a disability prior to the effective date of the change 
in the regulations, or prior to November 7, 1996.  The Board 
notes that the veteran has been denied an increased rating by 
the RO under both the "old" and "new" rating criteria.

The Board is of the opinion that the change in the rating 
criteria effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old to result in more consistent 
evaluations and greater ease in comparing examinations.  The 
symptoms indicated at each level are not intended to be 
comprehensive (and could not be, because of the multitude of 
symptoms in mental disorders), but to provide an objective 
framework that will enable rating boards to assign consistent 
evaluations for mental disorders based on signs and symptoms.  
The Board will apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).

Pursuant to Diagnostic Code 9400, prior to November 7, 1996, 
the evaluation of the veteran's service-connected generalized 
anxiety disorder turned on the severity of his overall social 
and industrial impairment.  The Rating Schedule provided for 
a 50 percent disability rating was assigned when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The criteria 
for the next higher rating, 70 percent, under the same 
Diagnostic Code, are applicable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or maintain employment.

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9400 (1996). It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9400, for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). Scores ranging from 
31 to 40 represent major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
neglects family and is unable to work). Scores ranging from 
11 to 20 represent some danger of hurting self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute). See generally Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Under the amended criteria of Diagnostic Code 9400, effective 
November 7, 1996, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  

In considering the veteran's claim for an increased rating 
for his service-connected generalized anxiety disorder, the 
Board is of the opinion that a disability evaluation of 100 
percent is warranted because the veteran has been 
demonstrably unable to obtain or retain employment since he 
was discharged from service.  Diagnostic Code 9400 (1996).  

The veteran contends that his service-connected generalized 
anxiety disorder is more than 50 percent disabling.  The RO 
has obtained private psychiatric records as well as a VA 
examination of the veteran.  A November 1996 private medical 
record noted diagnoses of generalized anxiety disorder/ major 
depressive disorder, recurrent, severe, with a Global 
Assessment of Functioning (GAF) score of 55-60.  The 
veteran's prognosis was listed as poor.  The veteran 
underwent a VA psychiatric examination in August 1997.  The 
examiner found generalized anxiety disorder, and assigned a 
Global Assessment of Functioning (GAF) score of 70, which the 
examiner stated was indicative of "some difficulties in 
social activities or occupational, but generally the patient 
is functioning pretty well."  Subsequent to the VA 
examination, a February 1998 statement from the veteran's 
private psychiatrist noted that the veteran was feeling very 
much depressed and having autodestructive ideation.  The 
psychiatrist stated that hospitalization should be 
considered.  An October 1998 statement from the same 
psychiatrist stated that the veteran was unable to perform 
any gainful activity and his prognosis was poor.   

As the Board noted in the March 2000 Remand, this evidence is 
wildly divergent.  Nevertheless, the veteran's Social 
Security Administration (SSA) decision and records are 
probative in this case.  The SSA granted disability benefits 
in 1996 based on a primary diagnosis of anxiety disorder.  
These records reveal that the veteran has been continuously 
treated for his psychiatric disorder and has been prescribed 
medication.  His anxiety disorder includes violent mood 
swings.  In light of this SSA decision and associated 
records, the Board finds the evidence shows that the veteran 
is demonstrably unable to obtain or retain employment as a 
result of his mood swings due to his service-connected 
general anxiety disorder.  Diagnostic Code 9400 (1996).

The Board has considered the May 2002 VA examination report 
that does not support a rating in excess of 50 percent.  The 
Board finds, however, that it lacks probative weight in 
comparison with the evidence of record, specifically the SSA  
decision finding that the veteran was unemployable due to a 
primary diagnosis of anxiety disorder.  The May 2002 VA 
examiner did not specifically address the medical evidence of 
record that indicated that the veteran was unemployable due 
to his anxiety disorder. 

The Board finds the foregoing evidence supports a 100 percent 
rating for generalized anxiety disorder, and that the veteran 
is totally disabled as a result.  Given that the Board has 
granted a 100 percent rating pursuant to the old version of 
Diagnostic Code 9400 (1996), the Board will forego a 
discussion of the veteran's dysthymic disorder pursuant to 
the amended regulations.  Diagnostic Code 9400 (2003).

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).

As noted by the language of 38 C.F.R. § 4.16(a), when a 
veteran is in receipt of a 100 percent schedular rating, TDIU 
may not be assigned. Green v. West, 11 Vet. App. 472, 476 
(1998); 38 C.F.R. § 4.16(a) (2003). In light of the Board's 
decision set out above to grant an increased (100 percent) 
schedular rating for service-connected schizo-affective 
disorder, the claim of entitlement to TDIU is now moot. Id. 
Accordingly, the veteran's claim for TDIU benefits must be 
dismissed as a matter of law.


ORDER

Entitlement to a 100 percent rating for generalized anxiety 
disorder is granted, subject to the provisions governing the 
payment of monetary benefits.

The appeal for TDIU benefits is dismissed.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



